Citation Nr: 1818490	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-15 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in United Stated Air Force from January 1990 to January 1994 and then again from April 1998 to July 1998.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Since the period on appeal, the Veteran's PTSD has been manifested by symptomology more nearly approximating occupational and social impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1 (2017).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.2.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 
Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Facts and Analysis

The Veteran and his representative contend the Veteran's PTSD symptoms have worsened and are more reflective of a rating in excess of 30 percent.  

The Veteran states that his daily life has been severely affected by his PTSD.  He contends that his depression, anxiety, panic attacks, sleep impairment, impaired judgement and anger make it hard for him to function on a daily basis.  "I am anxious from the time I wake up until the time I go to sleep."  See July 2011 Statement In Support of Claim.  Additionally the Veteran contends he has missed 30 days of work in the last two years due to his PTSD.  He believes his job is in jeopardy due to unreliability and lack of productivity.  He says his memory is worse and routine tasks are becoming harder to perform.  The Veteran further states that he is having a hard time thinking straight, and when he tries he becomes depressed and experiences headaches.  He says his work relationships are strained and that he cannot keep anyone close due to mistrust and "constantly having to look over [his] shoulder."  See June 2012 Notice of Disagreement (NOD).  He states he also takes sleeps aids for nightmares.

In January 2011, the Veteran reported having problems with his supervisor.  The Veteran stated that his supervisor looked like one of the men who attacked him while serving in the Philippines and that he is "irritated" when he sees his supervisor and "tries to avoid him".  See January 2011 Orlando VAMC Treatment Record at page 180.

In May 2011 the Veteran told his VA treatment examiner that he was "not doing well" and felt like he was "a mess".  See May 2011 Orlando VAMC Treatment Record at page 174.  He reported no thoughts of suicidal or homicidal ideation.

From June 2011 until May 2012 the Veteran's VA treatment records show the Veteran reported symptoms of having nightmares, flashbacks, difficulty sleeping, anxiety, panic attacks, suspiciousness, and being easily irritated with outbursts of anger.  The Veteran's speech and thought processes were within normal limits and he denied any suicidal or homicidal ideation.

The Veteran was examined by VA in February 2012.  The VA examiner described the Veteran's occupational and social impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation."  See February 2012 VA Psychological Examination at page 4.  At this examination the Veteran reported "difficulty completing workday due to fatigue and low energy secondary to non-restorative sleep and anxiety."  Id. at 6.  The VA examiner noted the Veteran was prescribed Trazodone for sleep assistance.  The examiner also noted that the Veteran reported intermittent compliance with medications due to side effects.  The Veteran also reported symptoms such as depression, anxiety, nightmares, intrusive thoughts, panic attacks and flashbacks, chronic sleep impairment, irritability or outbursts of anger, and suspiciousness.  The VA examiner also noted the Veteran's "PTSD significantly impairs interpersonal relationships because of irritable mood and anger outbursts." Id. at 5.

In June 2012 the Veteran submitted a handwritten notice of disagreement.  In this NOD, the Veteran reported that he had missed several days of work due to his PTSD.  He wrote that he could not function properly due to panic attacks, anxiety, impaired judgement, and sleep difficulties on a daily basis.  See June 2012 NOD.  He further stated that his job was "in jeopardy due to unreliability and lack of productivity".  Id.  He stated that his memory had severely worsened, routine tasks were becoming harder and that he could not keep anyone close due to mistrust and looking over his shoulder.  The Veteran reported strained work relationships due to name calling from co-workers; as well as a hard time thinking straight w/o headaches and depression.  Id.

In June of 2012, while being treated by VA, the Veteran was reportedly continuing to suffer from nightmares, intrusive thoughts and flashbacks.  The Veteran also reported that he had been reading books on PTSD in an effort to cope with his condition.  He reported speaking with a co-worker, who was also a Veteran, and this was also helpful.  He also expressed interest in a PTSD support group.  Additionally In June 2012, the Veteran submitted a work schedule showing that between January 2011 and August 2012 the Veteran was absent 30 days from work.  

In a November 2012 VA treatment record, the Veteran reported having panic attacks "often".  He reported his girlfriend was understanding and supportive and that he had no thoughts of suicidal or homicidal ideation.

In April 2013, the Veteran requested an appointment with VA.  The Veteran reported seeing a dog being mistreated and this brought back the memory of a dog he had in the Philippines.  This caused him to "experience some visual hallucinations related to his experiences in the Philippines, where he recently saw the head of his dog in the Philippines on the bodies of the dogs he saw."  See April 2013 Orlando VAMC Treatment Record at page 105.  During this visit the Veteran's eye contact was good and his speech and thought processes were within normal limits.  He did not appear to be responding to any internal stimuli and he denied thoughts of suicidal or homicidal ideation.  His affect was described as restricted.  He reported having frequent panic attacks.  He was provided a letter of excuse for work.  Id.

In October 2013, the Veteran missed a day of work due to his difficulty sleeping.  See October 2013 Orlando VAMC Treatment Record at page 91.

In December 2013, the Veteran reported that the holidays were stressful for him at work and that he only felt comfortable around his son and parents.  Id. at page 86.  "He continues to have nightmares and intrusive thoughts related to his experiences.  He sometimes does not go to work, as his work environment is stressful."  Id.  His affect was described as restricted and his mood was moderately depressed.  He denied thoughts of suicide or homicide.

In May 2015, the Veteran was seen by VA and reported that his depression was better.  He also reported feeling guarded.  Id. at 43.  His affect was described as appropriate to content.  The VA examiner noted the Veteran was eating a lot of sushi and had lost 15 pounds in three months.

In February 2016, the Veteran reported to his VA treatment examiner that a good friend of his son (who died unexpectedly in September 2014) had recently committed suicide and this had exacerbated his sleep difficulties.  He reported continued support from his girlfriend and was hopeful that his condition would improve again.  See February 2016 Orlando VAMC Treatment Record at page 19.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report his feelings and describe certain symptoms regarding his PTSD.  However, the Veteran is not competent to diagnose complex medical symptomatology.

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and finds that for the entire appeal period, a 50 percent rating, but no higher, is warranted for the Veteran's PTSD.  As noted, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the instant case, the Veteran's PTSD symptomatology was manifested by anxiety, depressed mood, irritability, impaired abstract thinking, hallucinations, disturbances in mood and motivation, panic attacks, memory loss, sleep disturbance, and difficulty in establishing and maintain social relationships throughout the appeal period.  Throughout the entire appeal period, VA examiners have described the Veteran's affect as restricted and constantly noted his difficulties sleeping.  The Veteran has provided a work schedule for January 2011 thru August 2012 showing that he has missed thirty (30) days from work as a result of his PTSD.  In June 2010, the Veteran also reported to VA that he had not gone to work in the last two days due to his PTSD symptoms.

The evidence of record reflects the Veteran reported difficulty with impaired abstract thinking.  In the Veteran's June 2012 NOD, the Veteran stated in writing "I have a hard time thinking and when I do get severe headaches and depression."  See June 2012 NOD.  In that same NOD the Veteran reported that his memory had gotten severely worse and that routine tasks were becoming harder for him.  

The evidence of record also shows the Veteran's difficulty establishing and maintaining effective work and social relationships.  As stated previously, the Veteran has missed work due to his PTSD, which he reported in his handwritten June 2012 NOD, has placed his "job in jeopardy".  Id.  Further, the Veteran reported he does not get along with his co-workers and they call him insensitive names, such as "crazy" and "psycho" behind his back.  Id.  The Veteran has also reported that his new supervisor reminds him of a man who attacked him in the Philippines, and this reminder caused him to become irritated and avoid his supervisor.  See January 2011 Orlando VAMC Treatment Record at page 7. 

In April 2013, the Veteran described seeing the head of his former dog on the heads of other dogs.  Although, the issue did not appear to be persistent, this revelation by the Veteran to his VA examiner is significant.  Further, while his VA treatment records do not reflect the frequency of his panic attacks, the Veteran reported in his June 2012 NOD that he cannot function properly on a "daily basis" and named panic attacks as one of several reasons.

While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).  For example, there is little or no evidence in the record of panic attacks more than once a week, circumstantial or stereotyped speech, or difficulty understanding complex commands.  However, the Veteran's symptoms, especially his irritability, panic attacks, sleep impairment, depressed mood, missed work, intrusive thoughts about the Philippines, suspiciousness, and anxiety, have been of the frequency, severity, and duration to have rendered the Veteran impaired in his social and occupational functioning throughout the pendency of this appeal.  See Mauerhan, supra; Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013).

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating.

The Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 percent disability rating. The Veteran consistently denied suicidal ideation.  Further, the Veteran has not reported any obsessional rituals that interfered with his daily activities in any way, as required by a 70 percent rating.  Although the Veteran has exhibited irritability with occasional outbursts of anger as evidenced by clinical findings, the evidence fails to demonstrate that the Veteran suffers from impaired impulse control, as required by a 70 percent rating.  The Veteran has not reported experiencing any legal problems due to his PTSD.  Furthermore, as discussed, the Veteran's judgment and thought process were consistently found to be without impairment.  In addition, clinical evidence consistently reflects clear or normal speech, and the record is otherwise devoid of any findings that the Veteran neglects his personal appearance and hygiene.  See February 2016 Orlando VAMC Treatment Record.

The Board notes that the Veteran does not suffer from an inability to establish and maintain effective relationships.  The evidence reveals the Veteran has maintained a long time functional relationship with his girlfriend, as well as a functional relationship with his parents and  son (up until his death), despite his PTSD symptomatology.  In this regard, the Board is cognizant of the Veteran's general implication that interacting with his family members does not constitute a social life.  However, the question before the Board involves social impairment as opposed to the nature and/or quality of one's social life.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in his inability to establish and maintain effective relationships as the evidence, to include the Veteran's own statements, reveal that he has maintained functional relationships with his family members.  The Board also notes that while the Veteran has expressed trouble with his co-workers, and experienced absences from work, these issues have not risen to the level of impairment.  The evidence of record shows the Veteran is still fully employed with the U.S. Postal Service.  Consequently, the Board finds that the Veteran's symptomatology does not result in occupational and social impairment with deficiencies in most areas, as required by a 70 percent rating.

The Board also finds that the Veteran's disability does not nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be appropriately groomed and oriented as to place, person, and time at the mental status examinations conducted during the appeal period.  Additionally, his speech was consistently noted to be clear and without problems and denied any suicidal ideation.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment.

Therefore, resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.

ORDER

Entitlement to an increased rating of 50 percent, for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


